Citation Nr: 1526901	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-28 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for lower extremity radiculopathy, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Philadelphia, Pennsylvania.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to service connection for lower extremity radiculopathy, to include as secondary to a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's lumbar spondylosis is related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, lumbar spondylosis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The Veteran has been diagnosed with lumbar spondylosis with stenosis, which he contends is the result of constant lifting and carrying of heavy objects including food, fuel and ammunition while on active duty.  A review of the service treatment records reveals that at a September 1969 entrance examination the appellant's back was clinically normal.  

In October 1973 a lateral lumbar x-ray revealed no abnormalities.  A mid October 1973 service treatment record, however, notes a report of chronic low back pain of a few months duration.  Following an examination the impression was low back strain.  

In December 1973, the Veteran was involved in a motorcycle accident.  He complained of muscle pain, abrasions and bruises.  

In January 1974, the appellant again reported back pain and an impression of a low back strain was noted.  At a February 1974 separation examination, the Veteran reported a history of backaches.  The examiner noted that although the appellant had a history of episodes of lower back pain, because they were successfully treated with heat and muscle relaxants and because x-rays were negative, they were thought to be muscles strains.

There are three medical opinions addressing whether there is a relationship between the appellant's lumbar disorder and active service.  In January 2012, Dr. Matthew Eager, the Veteran's treating orthopedist, stated that he had been following the appellant for low back pain and sciatica, which the Veteran reported experiencing since military service.  Dr. Eager noted that there were no back problems at entrance, that the October 1973 x-ray showed no significant abnormalities of the spine, but that he was later seen for back pain in October 1973 and January 1974.  Dr. Eager also observed that during service, the appellant had been in a motorcycle accident.  Based on the above information, Dr. Eager concluded that his current back disorder, spondylosis, "certainly does relate to his involvement in the military."

Following an April 2012 VA examination a VA physician opined that the appellant's in-service back problems were acute and transitory because there was no continuity of treatment since service and because his post-service occupations as a truck driver and corrections officer were more likely to have caused his current back disorder.  

In June 2012, another VA physician opined that the Veteran's current back problem was unrelated service because, "to the best of [his] knowledge," there was no scientific basis to associate a muscle strain with the subsequent development of lumbar spondylosis.

Although there are two opinions against the appellant's claim and only one in favor, the Board finds that the evidence is approximately in equipoise.  First, although Dr. Eager did not indicate that he reviewed the claims file, he had before him the relevant information, namely the in-service injuries and a familiarity with his current low back disorders.  Moreover, in a May 2011 treatment record, Dr. Eager noted that the Veteran was working as a truck driver and was thus aware of any potential alternative causes of his back disorder.  As there are very few post-service treatment records associated with the claims file, both the VA examiners and Dr. Eager considered essentially the same information.

Dr. Eager and the June 2012 VA physician disagree as to whether a muscle strain could subsequently cause lumbar spondylosis.  While the June 2012 VA physician has not indicated that he has any specialized training in musculoskeletal disorders, Dr. Eager practices in orthopedics.  Moreover, Dr. Eager expressed a high level of certainty in his conclusion, whereas the June 2012 VA physician qualified his opinion.  The Board acknowledges that Dr. Eager's opinion may be influenced by the fact that his patient, the Veteran, requested that he prepare it for the purpose of obtaining disability benefits; however, given his demonstrated relevant medical expertise and higher level of certainty, the Board will defer to him on the question of whether a muscle strain may result in lumbar spondylosis.

The second point of contention is the significance of the Veteran's post-service occupation and the lack of post-service treatment records.  The appellant contends that he has experienced back pain since service and that the only reason there is no record of his post-service treatment is that all his former health care professionals have either died or retired.  While the April 2012 VA physician apparently discounts this claim, Dr. Eager finds it credible.  Further, although both examiners were aware of the appellant's post-service occupation as a truck driver, they came to differing conclusions about its potential impact on the Veteran's back.  

As medical professionals, each examiner is entitled to weigh such facts as they see fit, and the Board can find no legal basis to privilege one opinion over another.  As such, the Board finds that the evidence is evenly balanced as to whether the appellant's low back disorder is related to service.  

As the reasonable doubt created by this approximate balance must be resolved in favor of the Veteran, entitlement to service connection for lumbar spondylosis is granted. 38 U.S.C.A. §§ 1131, 5107; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).


ORDER

Entitlement to service connection for lumbar spondylosis is granted.


REMAND

The Veteran claims entitlement to service connection for lower extremity radiculopathy on both a direct basis and as secondary to lumbar spondylosis.  While the April 2012 VA examiner addressed whether lower extremity radiculopathy was incurred in service, neither VA opinion specifically addressed whether lumbar spondylosis caused or aggravated any lower extremity radiculopathy.  As such, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide a VA orthopedist with access to the appellant's claims folder, VBMS folder, and Virtual VA folder for review.  The orthopedist must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

Following a review of all of the evidence the orthopedist must opine whether it is at least as likely as not that lumbar spondylosis caused or aggravated (permanently made worse) any lower extremity radiculopathy.  If aggravation is found, the examiner should describe the extent of aggravation with as much detail as possible.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


